Citation Nr: 0025853	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

Active military service of the veteran from May 1968 to 
January 1970 has been reported, but cannot be confirmed by 
the current record. 

This is an appeal from a November 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), Los 
Angeles, California, which held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left knee disability.  
In July 1999 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case is now before the Board for 
appellate consideration.  

The veteran's December 1996 notice of disagreement was 
specific, and limited to the issue of service connection for 
a left knee disability.  That issue was the only one covered 
in the statement of the case issued in November 1998 and the 
veteran's appeal (VA form 9) of January 1999.  While the 
issue of an increased rating for a left eye disability was 
subsequently mentioned by the veteran's representative, and 
at the hearing in July 1999, those references are not timely 
or specific and therefore do not constitute an effective 
notice of disagreement.  38 C.F.R. § 20.202, 20.302.    
Therefore, the rating of the left eye is not in an appellate 
status and cannot be considered by the Board at this time.  


REMAND

The record reflects that the veteran's original claims file 
has not been located.  The current claims file is a rebuilt 
file, which contains few, if any, documents dated prior to 
late 1996.   

The only service medical records of the veteran available are 
copies of a medical history form completed by him in January 
1970 which refer to a left knee condition.  The veteran 
indicated on the form that he had or had had a "trick" or 
locked knee.  

In July 1996 the veteran submitted a claim for service 
connection for a left knee disability.  

A copy of a March 1970 statement by Samuel N. Smith, M.D. has 
been submitted.  It reflects that the veteran had been seen 
by him for evaluation of a left knee problem during that 
month.  The veteran gave a history of a football injury of 
his left knee some years previously while he was still in 
college.  He had reported that since that time he had had 
intermittent difficulty and had reinjured the knee in 
service.  Various findings were recorded on physical 
examination.  Dr. Smith expressed an opinion that the 
veteran's symptoms were due to an old tear of the medial 
semilunar cartilage and that the veteran had been 
experiencing recurrent episodes of cartilage dislocation with 
locking and transient synovitis.  

During the July 1999 Board hearing, the veteran testified 
that he had initially injured his left knee in 1969 while 
playing football.  He stated that he had had further problems 
with the knee while serving in Vietnam going up and down 
mountains.  He stated that the knee would lock up on him.  He 
indicated that the knee had been operated on on two occasions 
after service.  He stated that the knee had initially been 
operated on during the first two months after his discharge 
from service.  He stated that he had sought treatment for his 
knee at the VA Medical Center, Long Beach, and had also gone 
to the VA Medical Center, Loma Linda.  He stated that he had 
last been treated for the knee seven months previously.  

The available service medical records of the veteran are not 
complete.  Further, the veteran apparently had treatment at 
the VA Medical Centers at Long Beach and Loma Linda.  Records 
of that treatment are not included in the claims file.  Since 
there are VA medical records which may have a bearing on the 
veteran's case as well as possibility additional service 
medical records, a REMAND is required to obtain any such 
records, even before the Board can consider whether there has 
been new and material evidence submitted which is sufficient 
to reopen the claim and, if so, whether the claim is well 
grounded.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
case is accordingly REMANDED to the regional office for the 
following action:

1.  The regional office should make 
another attempt to locate the veteran's 
original claims file.  

2.  The service department should also be 
contacted and asked to provide a copy of 
the veteran's DD Form 214 or other 
document verifying his active military 
service and also any service medical 
records of the veteran which may be 
available.  

3.  The VA Medical Center, Long Beach, 
should be contacted and asked to provide 
copies of any treatment afforded the 
veteran for his left knee condition in 
1970 or subsequent thereto.  The VA 
Medical Center, Loma Linda, should also 
be contacted and asked to provide copies 
of any medical records reflecting 
treatment of the veteran for a left knee 
disability.  Any such records obtained 
should be associated with the claims 
file.  

4.  The veteran should then be afforded a 
VA orthopedic examination in order to 
determine the current nature and extent 
of any left knee disability.  All 
indicated special studies should be 
conducted.  The claims file should be 
made available to the examiner for 
review.

5.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 3 -


